CAPOTOSTO, J.
The plaintiff brought suit for alienation of his wife’s affection and received a verdict of $7,500 against the defendant. The defendant moves for a new trial upon the usual grounds.
The principal contentions urged by the defendant are his claims that he never knew that the Miss Reynolds whom he was in the habit of meeting in different places under various compromising circumstances was in fact Mrs. Hargraves, and that the damages are excessive.
Without going into the details of a continual, intentional and indefensible course of conduct on the part of both Mrs. Hargrraves and the defendant, the characteristics of which were more intensely apparent by the evidence and demeanor of Mrs. JHargraves and her mother when testifying for the defendant, I am of the opinion that the jury reached a just conclusion when it decided that the defendant was knowingly guilty of the accusation made against him.
As to the question of damages, the same difficulty arises in this case as in every other case where punitive damages In addition to .compensatory damages are given for injury from outraged feelings and sensibilities. While the home life of the plaintiff may have been far from a happy one, he did have a family of two small children that might have been kept together but for the weakness of Mrs. Hargraves when confronted by the real or apparent wealth and attentions of the defendant. The financial condition of the defendant is left open to various interpretations by the indefinite testimony given at the trial. Giving the defendant the utmost consideration upon this point, I am of the opinion that the verdict may be somewhat excessive. In view of all the circumstances I -feel that the sum of $6,000 will do substantial justice between these parties.
If the plaintiff shall, in writing, within three days from the filing of this rescript, remit all of the verdict in excess of $6,000, a new trial is denied, otherwise granted.